Mr. President, I should like to say first how
pleased France is to see you personally presiding over the
work of the General Assembly. Beyond your personal
merits, which I acknowledge with pleasure, your election
underscores the important contribution to the activities of
the Organization of Portugal, a member of the European
Union with which France feels particularly close.
The United Nations is 50 years old. As the Heads of
State and Government of the European Union solemnly
emphasized in Cannes last June, the collective work since
the Second World War has been considerable. The
European Council on that occasion paid tribute to the
major contribution of the United Nations to this collective
work and gave some examples: decolonization, the
maintenance of international peace and security,
disarmament, development, humanitarian aid and, of
course, the protection of human rights.
But the successes of the Organization do not belong
solely to history. This year has shown the vitality of the
United Nations. In Copenhagen, the social dimension of
development, the struggle against exclusion and for
productive employment, which are both major challenges
for all our societies, are now within the domain of our
Organization. In Beijing, the principle of strict equality
between men and women and the right of women to
decide freely about their lives in all matters have finally
been endorsed once and for all as universal values. In
New York, the United Nations has begun preparatory
work towards the establishment of a world criminal court.
This project signals decisive progress for international
humanitarian law.
In Vienna, at this very moment, a conference on the
scourge of inhumane weapons is being held. France is
working in particular to eradicate the scourge of the
spread of anti-personnel mines. In 1993, it decided upon
a unilateral moratorium on the export of these mines.
Now the time has come to go one step farther.
Accordingly, I wish to confirm that France has decided to
adopt a unilateral moratorium on the production of all
categories of anti-personnel mines. It is therefore
12


imposing upon itself a ban on the manufacture of such
weapons. France also pledges from this point on to destroy
gradually its stock of anti-personnel mines. I call on all
Member States to join with us and do the same thing.
This year has also been marked by the success of the
New York Review and Extension Conference of the States
parties to the Treaty on the Non-Proliferation of Nuclear
Weapons. This success was a major step towards
disarmament. France proposes that this coming year should
be a time for further progress in this domain: disarmament
should be our common goal and it should encompass all
aspects of disarmament. France calls upon the States that
have not yet adhered to this Treaty to do so without further
delay. The struggle against the proliferation of nuclear
weapons must be universal. I suggest that all the States
which have already signed this Treaty multiply concerted
efforts to persuade the States which have not yet signed to
join them.
In addition, it is important to follow through on the
new objectives decided by the review Conference of the
Non-Proliferation Treaty in May. Among these, the most
important is the conclusion, no later than 1996, of the
comprehensive nuclear-test-ban treaty now being negotiated
in Geneva. The President of the French Republic,
Mr. Jacques Chirac, most solemnly reaffirmed on 13 June
1995 France’s determination to achieve this goal and to
ensure that the ban is total. France is pleased that other
nuclear Powers have in turn made the same commitment.
It calls on all nuclear Powers to ensure, together with all
the Member States of the Organization, that this pledge is
duly confirmed in the text of the future treaty and that the
negotiation of the treaty is completed before the autumn of
1996.
I take this opportunity to recall the reasons that led
France to complete the programme of nuclear tests that was
temporarily suspended in 1992. The final series of tests
now under way has no other purpose than to enable us to
sign the treaty banning nuclear tests definitively. There
were some who imagined and others who wished to make
believe that we might reconsider such a decision. This will
not happen. Once again I repeat, this is a final test series,
limited to what is strictly necessary and held under
conditions that have been proved to be harmless. It will
enable us to adhere as early as possible to the future treaty
banning tests definitively.
The disarmament effort must of course be directed
towards reducing existing stockpiles of nuclear weapons.
Substantial progress has been achieved over the past few
years with the destruction of a significant number of
warheads by the two main Powers. I would recall that
France for its part, although it has never contributed to
nuclear overarmament, reduced the nuclear warheads it
had deployed by 15 per cent between 1991 and 1995.
Disarmament, however, does not apply solely to
nuclear weapons. With regard to chemical weapons, I call
upon all the Member States to ratify, or for those which
have not yet done so to adhere to, the 1992 Convention
banning chemical weapons. I regret that France is the
only permanent member of the Security Council that has
ratified this Convention. I hope that the other permanent
members will do so in the coming months.
We must continue the effort to reduce conventional
forces in Europe. France took its full part in the
agreement on conventional force reductions in Europe. It
proposes that the conference which will be held in May
1996 to examine the implementation of this agreement
should focus on compliance by all States with a treaty
that is the keystone of security in Europe. This conference
should also be the occasion for further progress.
There remains the highly sensitive issue of the
Convention banning biological weapons. A serious
verification system has to be set up. I hope that the
working group responsible for this matter in Geneva
quickly establishes such a system.
My country cannot accept the argument put forward
by some that the Organization has failed in its task. We
reject the accusations of passivity and helplessness that
are sometimes made against it. Nevertheless, we cannot
hide the fact that the celebration of the fiftieth anniversary
will not be as joyful and as optimistic as we would have
liked. The image of the Organization in public opinion is
confused, even negative at times. We should try together
and with a clear head to identify the reasons for such a
situation. I am convinced they have nothing to do with
any disaffection with the Organization. Never have the
aspirations of our peoples, especially the youth of the
world, so matched the objectives of the Charter: peace
and disarmament, environmental protection, solidarity
with the very poor, aid to those who suffer, the promotion
of democracy, of liberty and basic human rights, and the
collective struggle against the major scourges of the end
of the century, namely drugs, terrorism and AIDS. In the
last few years, we have witnessed the emergence of a
body of common values on a world scale. These are the
values which the United Nations, like France, upholds;
they are the values of peace.
13


In Europe we built with our neighbours a Community
and then a European Union, and in doing so we turned a
page of a history that had so often led us to confrontation
with each other. Since 1945 Europe has known a period of
unparalleled peace. The European Union is on the verge of
being enlarged again. France warmly welcomes the
forthcoming membership of its neighbours in Central,
Eastern and Mediterranean Europe, and will do everything
to make it a great success. In this way, the unity of our
continent is gradually being organized.
The extension of the boundaries of the European
Union does not lead it to close in on itself. Quite the
contrary, Europe is opening up to nearby neighbours from
the South, as the Euro-Mediterranean Conference in
Barcelona will demonstrate. I should like to emphasize the
fundamental importance of that Conference. Europe also
wants to develop its relations with Asia; in this regard, the
first Europe-Asia Summit, scheduled for March 1996, will
be a clear illustration. Lastly, Europe is deepening its
partnership with Russia as well as enhancing its close ties
with the United States and other partners.
I would like to insist on the fact that the European
Union, under the impetus of the French presidency, has
confirmed its privileged relationship with the African,
Caribbean and Pacific countries in the context of the Lomé
Convention and its special place in North-South relations as
the leading donor of development assistance.
In all those areas, Europe has set the example.
These values of peace are also at work in the Middle
East. France welcomes the important results that have
already been achieved under the peace process. I am
thinking of the Declaration of Principles of 13 September
1993 and the Jordanian-Israeli peace treaty of 26 October
1994. But, above all, I am pleased to see that the principles
agreed upon in Oslo have at last borne fruit with the long-
awaited initialling of the interim agreement this Sunday.
With this, a major turning-point, manifested by the
declaration of principles, has been given concrete form. The
Israeli-Palestinian peace process is now irreversible. I also
hope that the talks between Israel and Syria will soon
resume and that negotiations will start between Israel and
Lebanon so that a just and lasting peace, in accordance with
Security Council resolutions 242 (1967), 338 (1973) and
425 (1978), be guaranteed throughout the region.
As the French President, Mr. Jacques Chirac, stated at
the celebration of the fiftieth anniversary at Geneva, the
world needs the United Nations. And it knows it, as proved
by the increasing number of tasks Member States have
entrusted to the Organization.
Therefore, today’s doubts have another origin. I see
two major causes. First, the United Nations is not shown
sufficient respect, probably because of a lack of political
will and resources. Secondly, the Organization has yet to
demonstrate its ability to reform itself.
Let me speak of respect first. One will never be able
lay sufficient stress on the devastating effect of the sight
of the Blue Berets of the United Nations Protection Force
(UNPROFOR) held hostage last spring, in chains and
humiliated in their dignity as men and soldiers. In
Somalia, in Rwanda prior to Operation Turquoise, in the
former Yugoslavia since the outbreak of the conflict, the
soldiers of peace had already found themselves in
situations that the United Nations accepted but that no
Member State would ever have tolerated. It is not
surprising that the image of the Organization has thereby
suffered.
I want to make myself clear. It is not a matter of
questioning the enormous work that has been
accomplished by the United Nations peace-keeping forces
since the end of the cold war: Namibia, Cambodia,
Mozambique, El Salvador and Haiti owe to those forces
progress that would have been impossible without the
United Nations. In Somalia, the United Nations saved
thousands of lives. Its intervention in the countries of the
former Yugoslavia made it possible to prevent the war
from spreading to Macedonia, to contain and dampen the
conflict within central Bosnia and Croatia, and, above all,
to ensure the survival of the populations in certain safe
areas, in Sarajevo in particular, for three years. However,
we have been helpless witnesses to unacceptable
suffering, to shameful operations of so-called “ethnic
cleansing” and to crimes against humanity, which the
international community was unable to prevent and before
which it remained passive.
These tragic events have shown the dangers of
mixing humanitarian and military missions and the risks
incurred when the mission conferred by the United
Nations is lacking in clarity. The Organization needs to
make itself respected when it intervenes in a conflict. Last
spring, France proposed to its partners that the time to
react had come at last. It suggested a change in attitude
and policy, with the formation of a powerfully armed
Rapid Reaction Force. We have since begun, in liaison
with the North Atlantic Treaty Organization (NATO),
decisive action to lift the siege of Sarajevo. This has
14


enabled the United Nations to recover the respect of all
parties.
This strengthening of the United Nations capacities for
action has no other objective than to place force at the
service of law. Only a political solution can truly settle the
conflicts brought about by the dissolution of the former
Yugoslavia.
That is why France, together with its partners in the
European Union and within the Contact Group, has taken
a clear position in favour of a settlement based on two
main principles, namely, respect for international law and
the support of the settlement by all the populations
concerned.
Respect for international law entails a rejection of any
solution which, imposed by force, would mean breaking
with the founding principles of our Organization. Bosnia
and Herzegovina is a recognized State and a Member of the
United Nations. Its territorial integrity and sovereignty must
be preserved. There is nothing to discuss or negotiate on
those two matters.
Those who have chosen to break the law and who
have committed the crimes of which we are all aware will
be held responsible individually. The International Criminal
Tribunal, whose creation was proposed by France in 1992,
must fully exert its jurisdiction.
It is also important that all the citizens of Bosnia and
Herzegovina should be able to assert their specific character
through representative entities. Let each entity have direct
management of its own affairs and even be able to maintain
special relations with States whose populations share the
same affinities. All this is legitimate so long as the
management of common interests and the exercise of the
functions of sovereignty are not brought into question.
The agreement on the principles of a settlement
proposed to the protagonists in this conflict by the Contact
Group at Geneva on 8 September of this year and accepted
by their representatives, meets these two criteria. This is
why France has welcomed it, approves it and will support
it. The agreement and subsequent actions represent an
encouraging step, but they are only a first step. The extent
of what remains to be done to end the tragedy of Bosnia
clearly shows the major role that the United Nations will
have to take. In that mission, it can rely on France’s
unwavering support. It must also rely on the support of the
international community. Peace will be the work of all.
The decline in the respect shown the Organization is
evident in another domain that also affects its survival,
namely, its financing. It is not normal for the Secretary-
General of the world’s largest Organization, faced with
the threat of imminent bankruptcy, to have fewer avenues
of recourse in dealing with his debtors than the smallest
of our businesses. It is not acceptable for Member
States — and I am not thinking here only of those that
are experiencing real economic difficulties — to show
such scant respect for the Organization by ignoring the
legal obligations they have freely accepted.
France would like to see the United Nations stronger
and more respected. For this to occur, however, it is also
essential that the Organization be reformed and adapted.
The Secretary-General has spared no effort to open
the way to reform. Under his aegis, significant progress
has been made in the management of the Organization.
All the debates in these past few years were undertaken
at his initiative and have been based on his proposals in
the Agenda for Peace and the Agenda for Development.
France is awaiting with the greatest interest the Agenda
for Democracy, which will complete this triptych in a
field in which the United Nations is called on to take the
leading role. The Organization has need, more than ever,
of its Secretary-General in order to adapt to the demands
of the twenty-first century.
However, it also requires the political will of its
Member States, and this is not sufficiently in evidence. At
the opening of this fiftieth session, my wish is a simple
one. Let us concentrate on the projects that have already
been begun so that they can be completed soon, within
the coming year. France will contribute to this, and I
should like in this respect to submit a few proposals.
One of our main objectives will be to reach an
agreement on enlarging the Security Council. Enlargement
will be successful only if the Council continues in a
lasting way to be representative of the community of
nations through a reasonable increase in the number of its
members.
I should like to reaffirm this today: the Security
Council will have to welcome Germany and Japan as
permanent members, as well as some major States of the
developing world. It would also be desirable, naturally,
for the Council simultaneously to be opened to some new
non-permanent members.
15


The negotiation on the enlargement of the Security
Council now can and should be concluded quickly. Let us
wait no longer. It is equally imperative for the discussion
on United Nations financing to produce results in the next
few months.
But we must be honest with ourselves. This
negotiation depends in part on the response to the United
States’ request for a reduction in its assessed contribution
to the budget for peace-keeping operations. I shall not try
to disguise France’s genuine doubts as to the legitimacy of
this request.
None the less, for the higher interests of the
Organization, my country is ready to examine this question
without any a priori conclusions. It does, however, set
certain imperative conditions. The first condition is that any
new scale must respect fully the real capacity of Member
States to pay. On this point I should like once again to pay
tribute to your country, Mr. President. Portugal decided this
year, of its own accord, to increase its contribution to the
budget for peace-keeping operations. The second condition
is that the agreement must make it possible for the
Organization to start off again on sound bases. All existing
arrears will therefore have to be paid up. The third
condition is that automatic sanctions should be applied to
those who do not pay appropriately in order to prevent a
recurrence of the current crisis.
This is the modest price of enabling the United
Nations to devote itself less nervously to its two principal
missions: peace-keeping and development.
Peace-keeping is the domain of the Security Council,
the only body empowered to decide on the use of force and
to determine the principles and mandate of operations
carried out in the interest of international peace and
security.
We have to learn the lessons of the experiences of
recent years. Aside from traditional peace-keeping, the
United Nations may find itself obliged, in accordance with
the mandate entrusted to it by the Security Council, to
resort to force, within the limitations of its means, in order
to preserve whatever can be preserved. United Nations
military action is often the sole recourse available to the
international community.
It is therefore essential to increase the efficiency of the
United Nations in the service of peace. Among the most
pressing matters, I wish to underline the need to set up
capacities for rapid intervention, in the framework of the
vital process begun two years ago concerning stand-by
forces. I wish also to mention the need to improve the
command of operations and the interest in a still greater
use of preventive diplomacy.
I would like to say a few words about a situation
that is of grave concern to France and that calls
specifically for urgent action in preventive diplomacy on
a large scale. I am referring to the situation in the Great
Lakes region of Africa.
Since the assassination of Burundi’s President,
Mr. Ndadaye, and the unprecedented tragedy that struck
Rwanda, this entire region has been deeply destabilized.
More than 2 million Rwandans and Burundis are living
outside their country in terrible conditions, with the
difficulties that all this entails for the host countries. The
absence of lasting political solutions, the climate of
insecurity and fear that is kept alive by all the extremists,
the suspicion reigning on all sides, the risk of new
tragedies — all this compels us to address together and in
depth the fundamental problems in this area, taking into
account their extreme complexity and the trauma caused
by the genocide that has plunged Rwanda into mourning.
France remains convinced that only a comprehensive
regional approach that is political in character will make
it possible to do this. The principle of a conference on
peace, stability and security in the Great Lakes region is
now accepted, and we welcome the recent appointment of
a Special Representative by the Secretary-General. But
time is of the essence.
This conference must be carefully prepared, with the
active participation of the States most directly involved
and interested in its success, and it must lead to the
establishment of a stability pact for the African Great
Lakes region. There are three elements that I believe to
be essential in this respect: first, the adoption of
principles for the return of the refugees and for national
reconciliation, along with a commitment by States not to
tolerate any activity hostile to their neighbours on their
territory; secondly, the conclusion of bilateral or
multilateral agreements among the States concerned to
enshrine these principles and commitments and to give
them substance; and, finally, the organization of a follow-
up mechanism under the aegis of the Security Council.
France holds the conviction that development
assistance is the second, or perhaps the first, raison d’être
of the United Nations. Here, too, the balance sheet invites
reflection. How can we not have questions about the
16


feebleness of results, the persistence of extreme poverty, or
at times even famine, these crises that erase all prospects of
development and bring indescribable suffering to
populations? How can we not have questions about the
reduced contributions of the world’s richest countries?
These failures have gone onto the record. Now we
must act, reform and take the best advantage of the
experience we have acquired. The institutions of the United
Nations and their network of representatives in the field are
strong points. The development agencies have to refocus
their activity specifically on their objectives. They have to
set real priorities aimed at addressing real needs — in other
words, first and foremost the needs of the least developed
countries.
But it would be shocking if, as I sometimes predict
will happen, reform were boosted for the sole purpose of
reducing still further the contribution of the richest States
in the struggle against human poverty.
France, together with its partners in the European
Union, hopes to bring about, through An Agenda for
Development a mobilization for development on new
foundations. The situation is too disturbing to set the
interests of the States of the North and South in opposition
to each other. We are all bound by a higher duty: the global
struggle against poverty.
If, before this session comes to a close, we are able to
enlarge the Security Council, to place United Nations
financing on solid bases, to give the Organization the
means to intervene rapidly and effectively to maintain peace
and, finally, to modernize the modalities and institutions for
development assistance, we will truly have celebrated the
fiftieth anniversary of the United Nations, above and
beyond all the speech-making, in a fitting manner: by our
actions.
Allow me finally to mention a project that is
particularly dear to me: to re-establish, on the occasion of
this anniversary, the universality of our Organization, which
is reflected in the diversity of cultures and languages
manifested here.
Linguistic pluralism is essential. It reflects the right of
each Member State to understand the others, but also its
duty to make itself understood. A draft resolution on this
subject will be submitted to the Assembly; it will deal with
the use of languages in the Assembly’s deliberations and in
the Secretariat, and I hope it will enshrine the need to retain
sufficient resources to ensure the provisions of translation
and interpretation services. I am convinced that we will
reach a consensus in this regard.
Our Organization has deliberately taken its actions
for the long term. Recent events may obscure
achievements that are nevertheless solid, the results of
collective, patient, courageous work. But the gains are
there. It is up to each of us to make them known and
consolidate them so that the United Nations may continue
to fulfil the indispensable role entrusted to it 50 years
ago.
